Citation Nr: 9931149	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  97-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to nonservice-connected pension benefits, to 
include on an
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1974 to March 1975.

In September 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, denied 
the veteran's claim for nonservice-connected pension 
benefits, including on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b)(2).  He appealed to the Board of 
Veterans' Appeals (Board).  He was scheduled to testify at a 
June 1998 hearing at the RO before a Member of the Board 
(i.e., at a Travel Board hearing), but he failed to report.  
He has not contacted VA during the months since to explain 
his absence or request that his hearing be rescheduled.  
Therefore, the Board deems his request for a Travel Board 
hearing withdrawn.  See 38 C.F.R. § 20.704(d), (e) (1999).


REMAND

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may/may not be permanent, and total ratings will not be 
assigned, generally, for temporary exacerbations or acute 
infectious diseases, except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340 (1999).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for pension purposes may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of his disability(ies)-provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.342, 
4.16, 4.17.  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may be assigned nonetheless-on an extra-
schedular basis-upon a showing that he/she is unable 
to obtain or retain substantially gainful employment.  
38 C.F.R. §§ 3.321(b)(2), 4.17(b).

The veteran's advancing age may be considered in determining 
whether he/she is permanently and totally disabled (i.e., 
unemployable) for pension purposes.  38 C.F.R. § 4.19.  
"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.17(a).  Other factors to 
be considered in determining whether the veteran is 
unemployable are his level of education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination in 
pension cases (unlike compensation cases), VA must consider 
the severity of all of the veteran's disabilities, as they 
may adversely affect his ability to work, regardless of 
whether they are service connected.  38 C.F.R. §§ 3.342, 
4.17, 4.19; cf. Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

While neither the United States Code (U.S.C.) nor the Code of 
Federal Regulations (C.F.R.) offers a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, para. 7.09(a)(7), defines 
the term as "that which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."

The veteran alleges that he has several disabilities that, 
when considered collectively, render him unemployable-
specifically, a variously diagnosed psychiatric disorder 
(depression, a mixed personality disorder, drug and alcohol 
abuse, etc.), residuals of a left ankle fracture, residuals 
of a fracture of the left leg (at the tibia and fibula), 
residuals of a gunshot wound to the left leg, residuals of a 
right wrist sprain, residuals of a compression fracture of 
the thoracic and lumbar vertebrae of the back (from T12-L1), 
epigastric distress, migraine headaches, residuals of a stab 
wound to the chest, a heart murmur, and tinea pedis 
("Athlete's feet").

The RO has not rated the severity of all of the disabilities 
alleged by the veteran, and must, prior to further 
consideration of his claim.  Although the RO attempted 
to have him examined in June 1995 for this purpose, he could 
not report for that examination because he was incarcerated, 
and had been since April 1995.  However, according to a more 
recent statement from the North Carolina Department of 
Correction, he was released from prison in April 1997 and, 
therefore, should undergo a VA medical examination to assist 
in determining the severity of all of the conditions at 
issue.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He also 
indicated in an April 1997 statement, on VA Form 9 (Appeal to 
the Board), that VA has not obtained all of his pertinent 
treatment records-particularly those concerning treatment he 
received while a prisoner at a penitentiary in Mt. Pleasant, 
North Carolina, and at other locations in the state's penal 
system, including at the central prison in Raleigh, North 
Carolina.  It appears that the RO obtained some, but not all, 
of the records that he mentioned.  Thus, he should be invited 
to submit these additional records or at least requested to 
provide more specific information (dates, etc.) concerning 
the treatment alleged so that these additional records 
can be obtained.  See Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995) (citing 38 U.S.C.A. § 5103(a) concerning the "duty 
to inform" the veteran of the evidence necessary to complete 
his application for benefits); see also Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (the "duty to 
assist" includes requesting information from other Federal 
departments or agencies).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should invite the veteran to 
provide more specific information 
(complete addresses, specific dates, 
etc.) concerning the additional treatment 
that he alleges he received while a 
prisoner at the state penitentiary 
in Mt. Pleasant, N.C., and while an 
inmate at other facilities within the 
N.C. penal system.  This is not meant to 
include the records that already have 
been obtained in connection with his 
incarceration.  If the veteran provides 
sufficient information and does not 
submit these records himself, then the RO 
should contact all sources indicated and 
obtain copies of the records in their 
possession.  All evidence obtained should 
be associated with the other evidence in 
the claims folder.

2.  After obtaining this evidence, or 
providing the veteran sufficient 
opportunity to submit it himself, the RO 
should schedule him for any and all 
necessary VA examinations to ascertain 
all the disabilities from which he 
currently suffers, and to obtain a 
medical assessment of the present 
severity of each of his disabilities.  
All indicated tests, as well as any 
necessary specialist examinations, must 
be conducted and the results reported in 
detail in a typewritten report.  
The claims file, to include a complete 
copy of this REMAND, must be made 
available to and reviewed by each 
examiner prior to the requested 
examination(s).  It is absolutely 
imperative that the examiner(s) provide a 
medical opinion concerning the effect of 
the veteran's disabilities, individually 
and collectively, on his ability to work.  
The complete rationale underlying all 
opinions expressed must be provided, 
citing, where necessary, to specific 
evidence in the record.

3.  Upon completion of the above 
development, and any other development 
deemed warranted by the record, each 
disability found should be assigned a 
rating; the ratings assigned for the 
disabilities that can be considered for 
pension purposes should be combined under 
the combined rating tables of the Rating 
Schedule.  38 C.F.R. § 4.25 (1999).

4.  If the veteran does not have a 
singular or combined 100 percent 
evaluation, or a disability which, by its 
nature, is deemed to render him totally 
disabled, see 38 C.F.R. § 4.15, the RO 
should adjudicate the issue of whether a 
total rating is assignable based upon 
consideration of "objective" ("average 
person") and "subjective" factors, as 
outlined above.  See Talley v. Derwinski, 
2 Vet. App. 282 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  Such 
adjudication must specifically include 
consideration of whether the veteran is 
entitled to a total rating on an extra-
schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(2) (1998).

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC) and given a 
reasonable opportunity to submit 
additional evidence and/or argument in 
response thereto before the case is 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


